Citation Nr: 0844306	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-30 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Evaluation of ruptured lateral meniscus of the right knee, 
status-post surgical repair, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
October 1981, and from August 2003 to July 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for a ruptured lateral 
meniscus of the right knee, currently evaluated as 10 percent 
disabling.  He contends that it should be rated higher than 
10 percent disabling.  

In his substantive appeal, received in September 2006, the 
veteran contended that his right knee condition had 
deteriorated since his VA examination of May 17, 2005, which 
is the examination on which the 10 percent rating is based.  
The veteran reiterated this contention at an October 2008 
hearing before the undersigned Veterans Law Judge.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) suggested that evidence or allegation 
of worsening of a disability since a previous examination 
would warrant an additional VA examination.  Palczewski v. 
Nicholson, 21 Vet. App 174, 180-82 (2007).  Since the veteran 
has alleged that his right knee disability has worsened since 
it was last formally evaluated by VA, the Board will remand 
in order to determine the current level of disability 
associated with the veteran's service-connected right knee 
ruptured lateral meniscus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA joints examination by a 
medical professional with appropriate 
expertise to determine the current 
diagnosis and level of disability 
associated with his right knee 
disability.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed and the results noted 
in the examination report.  

In determining the degree of limitation 
of motion, if any, of the veteran's right 
knee, the examiner is requested to take 
into consideration and discuss the 
provisions of 38 C.F.R. § 4.40 concerning 
lack of normal endurance, functional loss 
due to pain, and pain on use and during 
flare-ups; the provisions of 38 C.F.R. § 
4.45 concerning weakened movement, excess 
fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning 
the effects of the disability on the 
veteran's ordinary activity, including 
both at work and in the course of routine 
daily activities.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If there 
is any limitation of motion of the right 
knee, the examiner should provide an 
opinion as to whether or not such 
limitation is a result of the veteran's 
service-connected ruptured lateral 
meniscus of the right knee.  

In reporting the level of disability 
associated specifically with the 
veteran's ruptured lateral meniscus of 
the right knee, the examiner should, if 
possible, characterize that disability as 
either slight, moderate, or severe.   

A complete rationale should be given for 
any opinions and conclusions expressed.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The RO should ensure that the examination 
report complies with this remand and the 
questions presented in the RO's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).  





